1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                 ***
5

6     NATIONSTAR MORTGAGE LLC,                         Case No. 2:15-cv-01308-MMD-NJK
7                                   Plaintiff,                      ORDER
            v.
8
      AURORA CANYON HOMEOWNERS
9     ASSOCIATION; SFR INVESTMENTS
      POOL 1, LLC; DOE INDIVIDUALS I-X,
10    inclusive, and ROE CORPORATIONS I-X,
      inclusive,
11
                                Defendants.
12
      SFR INVESTMENTS POOL 1, LLC, a
13    Nevada limited liability company,
14                        Counter-Claimant,
            v.
15
      NATIONSTAR MORTGAGE, LLC, a
16    Delaware limited liability company; BANK
      OF AMERICA, N.A, a national
17    association; HSBC BANK USA,
      NATIONAL ASSOCIATION, AS
18    TRUSTEE FOR THE HOLDERS OF THE
      ACE SECURITIES CORP. HOME
19    EQUITY LOAN TRUST, ASSET BACKED
      PASSTHROUGH CERTIFICATES
20    SERIES 2005- HE7, a national
      association; HOUSEHOLD FINANCE
21    REALTY CORPORATION OF NEVADA, a
      Delaware corporation; TERRY J. PARR,
22    an individual,
23               Counter-Defendants/Cross-
                              Defendants.
24

25         This action arises from a non-judicial foreclosure sale of a homeowners’ association
26   lien (“HOA Sale”) on the real property located at 9665 Donner Springs Avenue, Las Vegas,
27   Nevada 89148; Parcel No. 163-30-515-002 (“Property”). (See, e.g., ECF No. 2 at 3; ECF
28   No. 13 at 8.) Before the Court are two pending motions. (ECF Nos. 119, 120.) In the first
1    motion, Counter-claimant SFR Investments Pool 1, LLC (“SFR”) seeks summary judgment

2    on its counterclaim/crossclaim for quiet title, injunctive relief and slander of title against

3    Plaintiff/Counter-defendant Nationstar Mortgage, LLC (“Nationstar”), and Counter-

4    defendants/Cross-defendants Bank of America, N.A. (“BANA”); HSBC Bank USA,

5    National Association, as Trustee for the Holders of the Ace Securities Corp. Home Equity

6    Loan Trust, Asset Backed Pass-Through Certificates Series 2005-HE7 (“HSBC”); and

7    Household Finance Realty Corporation of Nevada and Terry J. Parr. (ECF No. 119 at 19;

8    ECF No. 13 at 8.) In the second motion, Nationstar seeks partial summary judgment on

9    its declaratory judgment claim, contending that the HOA Sale did not extinguish its DOT

10   because, inter alia, there was adequate tender to protect the DOT. (ECF No. 120 at 1, 18.)

11   The Court will dismiss the case without prejudice because Nationstar—the party who filed

12   this action—fails to establish it had standing to bring the case ab initio.

13          “The party invoking federal jurisdiction, [here Nationstar], bears the burden of

14   establishing [the constitutional minimum of standing].” Lujan v. Defenders of Wildlife, 504

15   U.S. 555, 561 (1992). Three elements must be met to establish standing: (1) the plaintiff

16   must have suffered an injury in fact—an invasion of a legally protected interest which is

17   (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;

18   (2) there must be a causal connection between the injury and the conduct complained of—

19   the injury has to be fairly traceable to the challenged action of the defendant; and (3) it

20   must be likely—not speculative—that the injury will be redressed by a favorable ruling in

21   the action. Id. at 560 (citations omitted). These elements are an indispensable part of a

22   plaintiff’s case and therefore “must be supported in the same way as any other matter on

23   which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

24   required at the successive stages of the litigation.” Id. at 561 (citations omitted).

25   Furthermore, these elements of standing must be established at the time the complaint is

26   filed to confer jurisdiction. See id. at 606 (indicating that standing must be satisfied at the

27   time the complaint is filed—“[t]ypically . . . the standing inquiry requires careful examination

28   of a complaint’s allegations to ascertain whether the particular plaintiff is entitled to an

                                                    2
1    adjudication of the particular claims asserted”) (internal quotation and citation omitted)

2    (emphasis added); see also Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 954 (9th

3    Cir. 2011) (finding the plaintiff’s complaint to be “jurisdictionally defective” and explaining

4    that “[t]he existence of Article III standing is not subject to waiver”—it must be

5    demonstrated at the “successive stages” of litigation and that if a court determines sua

6    sponte that it lacks subject-matter jurisdiction, “the court must dismiss the action”).

7           Here, Nationstar brought this action and its partial motion for summary judgment

8    purporting that it is the beneficiary of the DOT that existed on the Property at the time of

9    the HOA Sale. (ECF No. 2 (corrected image of Complaint filed July 2015) at 3; ECF No.

10   102 at 1, 3.)1 About mid-November 2018 Nationstar and HSBC jointly filed a motion to

11   substitute HSBC in place of Nationstar as Plaintiff (“Motion to Substitute”). (ECF No. 127.)

12   Magistrate Judge Nancy J. Koppe denied the motion, finding that the action may proceed

13   with Nationstar as Plaintiff. (ECF No. 132.) However, Nationstar has not provided evidence

14   to support a conclusion that it can carry on this matter in place of HSBC. 2

15          The Court agrees with SFR that the disclosures in the Motion to Substitute mean

16   that Nationstar fails to establish that it had a legally protected interest in the Property at

17   the time of the HOA Sale or at the time it filed the Complaint. (ECF No. 129 at 3.) In the

18   Motion to Substitute, Nationstar and HSBC contend that HSBC is “now” the real party in

19   interest. (ECF No. 127 at 1.) The motion reveals, however, that HSBC has always been

20   the real party in interest based on the legitimate assignments of the DOT. (See id. at 3;

21   ECF No. 127-4 (evidencing that Mortgage Electronic Registration Systems, Inc. (“MERS”)

22   assigned the DOT to HSBC in May 2012); ECF No. 120-1 (the DOT).) Nationstar and

23   ///

24
            1In its Complaint, Nationstar expressly asserts that it brought this action “seek[ing]
25   a declaration that its deed of trust, which secures a loan with a principal balance . . . was
     not extinguished by a homeowner’s association non-judicial foreclosure sale that is the
26   basis for SFR’s claim to title to the real property.” (ECF No. 2 at 2.)
            2Substitution    would only be proper if Nationstar had standing ab initio, which the
27
     Court concludes it does not. Thus, Judge Koppe property denied the Motion to Substitute,
28   albeit for a different reason than a finding that Nationstar cannot continue to prosecute this
     action, whether on its on behalf or on behalf of HSBC.
                                                     3
1    HSBC admit that the DOT was erroneously assigned to Nationstar in 2014. (ECF No. 127

2    at 2–3; ECF No. 127-3.) They state that the DOT was also erroneously assigned to

3    Nationstar’s predecessor in interest—BAC Home Loan Servicing, LP FKA Countrywide

4    Home Loans Servicing LP. (ECF No. 127 at 3; ECF No. 127-2.) Thus, at no point has

5    Nationstar been the true legal beneficiary of the DOT. Nationstar thus lacked standing to

6    bring this action and a substitution of HSBC in place of Nationstar does not cure the

7    standing defect—which directly stems from Nationstar’s initiation of the lawsuit.

8           Nonetheless, Nationstar appears to argue that the Court should find that it properly

9    brought this action as the servicer of the mortgage loan underlying HSBC’s DOT. (ECF

10   No. 27 at 2, 5.) The Court rejects the argument for two reasons. First, as noted, this action

11   was expressly brought under the guise that Nationstar is the beneficiary of the DOT—not

12   the servicer of the underlying loan. See supra footnote 1. Second, even though a servicer

13   may bring an action to protect the DOT has servicer of the underlying loan, 3 nothing in the

14   record supports the outright conclusion that Nationstar is the servicer of the underlying

15   loan here. In the Motion to Substitute, Nationstar cites nothing in the record to support its

16   argument that it has standing as a servicer of the underlying loan. (ECF No. 127 at 5–6.)

17   Further, the only document reflecting any assignment to Nationstar—ECF No. 127-3—is

18   the now noted erroneous DOT assignment, which does not suffice to establish Nationstar

19   as the servicer of the underlying loan. In fact, none of the documents attached as exhibits

20   to Nationstar’s motion for partial summary judgment, ECF No. 120, plausibly establish that

21   Nationstar services the underlying loan. (See ECF No. 120-1 through ECF No. 120-16.)

22          In sum, the Court finds that Nationstar lacked standing to bring this action and thus

23   the action does not confer subject matter jurisdiction.

24          It is therefore ordered this case is dismissed without prejudice for lack of standing.

25   ///

26   ///

27
            3See, e.g., Nationstar Mortgage, LLC v. SFR Investments Pool 1, LLC, 396 P.3d
28   754, 758 (Nev. 2017) (holding that the servicer of loan owned by regulated entity has
     standing to argue Federal Foreclosure Bar preempts superpriority lien statute).
                                                4
1            It is further ordered that the pending motions (ECF Nos. 119, 120) are denied as

2    moot.

3            The Clerk of Court is directed to enter judgment accordingly and close this case.

4            DATED THIS 11th day of March 2019.

5

6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  5
